IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 131 DB 2020 (No. 88 RST 2020)
                                :
                                :
LORI LOWENTHAL MARCUS           : Attorney Registration No. 53388
                                :
PETITION FOR REINSTATEMENT      : (Montgomery County)
 FROM ADMINISTRATIVE SUSPENSION :


                                          ORDER


 PER CURIAM


        AND NOW, this 16th day of November, 2020, the Report and Recommendation of

 Disciplinary Board Member dated November 4, 2020, is approved and it is ORDERED

 that Lori Lowenthal Marcus, who has been on Administrative Suspension, has never been

 suspended or disbarred, and has demonstrated that she has the moral qualifications,

 competency and learning in law required for admission to practice in the Commonwealth,

 shall be and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth. The expenses incurred by the Board in the investigation and processing

 of this matter shall be paid by the Petitioner.